Order of fact-finding, Family Court, New York County (Clark V. Richardson, J.), entered on or about April 10, 2012, which, after a hearing, determined that respondent mother abused the subject child, unanimously affirmed, without costs.
A preponderance of the evidence supports the court’s determination that respondent abused her daughter (Family Ct Act § 1046 [b] [i]). The child’s out-of-court statements that her mother hit and choked her with a belt were corroborated by the medical records and the testimony of an expert in pediatric medicine, who, after evaluating the child and reviewing her medical records, concluded that she had been abused (see Matter of Alexis Marie P., 45 AD3d 458 [1st Dept 2007], lv denied 10 NY3d 705 [2008]). The child’s statements were further corroborated by the caseworker’s testimony as to marks on the child (see Matter of Maria Raquel L., 36 AD3d 425 [1st Dept 2007]).
There is no basis to disturb the court’s determination to discredit respondent’s explanation of her daughter’s injuries. Respondent’s account was not corroborated by the evidence and was inconsistent with the findings set forth in the child’s medical records (see Matter of Jared S. [Monet S.], 78 AD3d 536 [1st Dept 2010], lv denied 16 NY3d 705 [2011]).
We have considered respondent’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Freedman and Clark, JJ.